DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Tsuge et al (JP 2011-219295) and Matsui et al (JP 2008-290885). Tsuge et al teaches a crystal growth apparatus comprising: a heat source; a crucible including a container body in which a raw material is to be received and a lid part on which a seed crystal is to be mounted; a first heat insulating part which is disposed externally of the crucible; a second heat insulating part which is disposed externally of the first heat insulating part; and a radiation type temperature measuring unit (Figs 1-7). Matsui et al teaches a plurality of holes are formed so as to penetrate the heat insulating member and the quartz tube and arranged at different heights (Fig 1). The prior art does not teach, suggest or provide any rationale for the combination of limitations for a first insulation member and a second insulation member, wherein the first heat insulating part covers an upper surface of the crucible and an outer surface of the crucible from a lower end of the outer surface of the crucible to an upper end of the outer surface of the crucible and a moving mechanism configured to move the first heat insulating part and the second heat insulating part relative to each other, and to switch between a state in which the first through- hole and the second through-hole communicate with each other and a state in which the first and second through holes do not communicate with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714